DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 March 2021 has been entered.

Response to Amendment
Claims 21-35 were previously pending in this application.  The amendment filed 03 March 2021 has been entered and the following has occurred: Claims 21 & 27 have been amended.  No Claims have been cancelled or added
Claims 21-35 remain pending in the application.

Claim Objections
Claim 21 is objected to because of the following informalities:
There is a ‘_’ symbol in the limitation “physical transport the perishable item according to… maintain freshness” between the words “the” and “first”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites “determine based at least in part on a first physical characteristic of the first transport vehicle and a second physical characteristic of the second transport vehicle, a predicted interaction for item exchange between the first transport vehicle and the second transport vehicle, the item exchange using the physical characteristic and the second physical characteristic”.  Therefore, it is unclear whether “the physical characteristic” is referencing the first physical characteristic of the first transport vehicle or the second physical characteristic of the second transport vehicle.  For purposes of examination, the claim will be interpreted to recite “…the item exchange using the first physical characteristic and the second physical characteristic”.  Appropriate correction is required.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 27-35) and machine (claims 21-26) which recite steps of:
receive an order of a perishable item via an electronic marketplace,
determine a first transport route, a first set of transport rules that identify a first geographical region, the first route a first base location, the first transport route including:
a pick-up of the perishable item from an item provider at a pick-up location
the transfer of the perishable item at a first item exchange location that is distinct from the first base location and is determined based at least in part on a first transportation factor and a delivery location;
determine a first restriction to a transport time of the perishable item to maintain freshness;
determine a second restriction in the first set of transport rules that restricts traveling due to larger capacity size;
determine a second transport route, including a second base location, and including the transfer of the perishable item at the first item exchange location, the second transport route being different than the first transport route based at least in part on the second restriction;
determine a predicted interaction for item exchange, based in part on a first physical characteristic and a second physical characteristic, the item exchange using the first physical characteristic and the second physical characteristic
generate a ranking of a plurality of candidate item exchange locations based at least in part on the predicted interactions, the first restriction, and the delivery location, and transportation factors each associated with one of the candidate item exchange locations;
select an updated item exchange location from the plurality of candidate exchange locations based at least in part on the ranking;
update the first transport route and the second transport route to include the updated item exchange location in place of the first item exchange location where the transfer of the perishable item occurs;
provide instructions to transfer the perishable item at the updated item exchange locations, physical movement of the perishable item based at least in part on the instructions;
physically transport the perishable item according to the second restriction and the first restriction to the transport time to maintain freshness; and
causes the perishable item to be moved, the movement caused by an operation to move the perishable item.
These steps of determining transportation routes based on varying factors, determining an item exchange location, generating a ranking of item exchange locations determining an updated item exchange location based on the ranking of item exchange locations, and carrying out the process of exchanging the item, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  As defined by the courts, methods of organizing human activity can relate to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations), see MPEP 2106.04(a)(2)(II)(B).  The above limitations amount to marketing or sales activities or behaviors and 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 22-26 & 28-35, reciting particular aspects of how determining an optimal transportation route or optimal item exchange location may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a positioning system, a communication apparatus, a computer system, an electronic marketplace, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0053], [0060]-[0061], [0072], [0103], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving instructions, receiving an order, receiving transportation rules, amounts to mere data gathering, recitation of determining a transportation routes based on varying factors, generating a list of item exchange locations, determining an optimal item exchange location, amounts to selecting a particular data source or type of data to be manipulated, recitation of performing the item exchange, updating transportation routes, determining restrictions based on varying factors amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of an engine, vehicle, transport routes, item-exchange locations, see MPEP 2106.05(h))
claims 28-35, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 28-29 & 35, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 22, 32, & 34-35 , additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 22-26 & 28-35, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving instructions, receiving an order, receiving transportation rules, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining transportation routes, determining an item-exchange location, generating a list of item-exchange locations, determining an updated item-exchange location based on certain restrictions, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating instructions to reflect an updated route or updated item-exchange location, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 22-26 & 28-35, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 22, 32, & 34-35, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); Claims 22 & 28-35, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); Claims 28-29, & 32, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); Claims 22-26 &  28-35, which all describe various information that the system has to either store or retrieve from memory in order to perform the method, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al. (U.S. Patent Publication No. 20110029448) in view of Bednarek et al. (U.S. Patent Publication No. 20150228004), further in view of Gottlieb (U.S. Patent Publication No. 20040107110).

Claim 21 –
Regarding Claim 21, Benda discloses a first transport vehicle comprising:
an engine (See Benda Par [0023] & [0040] which disclose the use of a first transport vehicle that includes those vehicles listed in Benda Par [0040], which are understood to include one or more engines for operation of said vehicles);
a physical structure configured to transfer a perishable item from the first transport vehicle to a second transport vehicle
a positioning system that provides first transport vehicle data (See Benda Par [0099]-[0100] which discloses the use of Global Positioning System to coordinate at the cross-dock by providing information regarding inbound trucks via cellular, telephone lines, satellite, wireless, etc. or by use of QTRACS system manufactured by Qualcomm, Inc. to monitor one or more vehicle position(s)); and
a communication apparatus for receiving instructions from a computer system (See Benda Par [0096]-[0097] which discloses a sever that performs optimizing transport vehicle load capacity and the server including a controller connected to a data bus which is connected to a  communication port and receives instructions from a computer system comprising a memory, an internal storage medium, and an input/output port), the computer system configured to:
receive an order of a perishable item via an electronic marketplace provided by the computer system (See Benda Par [0027], [0043], Fig. 1 which discloses receiving an order of merchandise or items that are produced by a manufacturer from a receiver, such as a customer; See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables, therefore constituting receiving an order of potentially perishable merchandise or goods/items to be transported via an electronic marketplace), the computer system also being associated with the first transport vehicle and the second transport vehicle (See Benda Par [0027], [0043]-[0047], Figs. 1-6 which discloses receiving an order of merchandise or items that are produced by a manufacturer from a receiver, such as a customer and further discloses the ordering system being associated with a plurality of vehicles, such as the load of the varying vehicles, payment of freight cost, etc.; Additionally, See Benda Par [0099]-[0100] which discloses the use of Global Positioning System to coordinate at the cross-dock by providing information regarding inbound trucks via cellular, telephone lines, satellite, wireless, etc. or by use of QTRACS system manufactured by Qualcomm, Inc. to monitor one or more vehicle position(s)), the second transport vehicle having a smaller capacity size than the first transport vehicle (See Benda Par [0005], [0023], [0042], [0110] which disclose the system considering a capacity of each transport vehicle in order to optimize the flow of merchandise from manufacturer to customer and, specifically in Benda Par [0110] describing technology that manipulates the shipment at a cross-dock such as optimizing the trailers by the contents of the first truck being packed into the second truck so that the second truck capacity is substantially maximized, therefore the second truck is being interpreted to have a smaller capacity size than the first truck prior to being hitched with the trailer or the content being packed into the second truck from the first truck),
and the second transport vehicle having at least one physical characteristic that is capable of transferring the perishable item from the first transport vehicle and the second transport vehicle (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables; See Benda Par [0110] which discloses a cross-dock that allows for the transfer of goods from one truck to another truck (therefore constituting a first and second vehicle both containing transferring means that is capable of transferring the perishable item) in order to maximize the carrying capacity of one truck and allow for additional transport of goods in the now empty truck, as well as, trailer transferring means such as hitching and re-hitching from one transport vehicle to another to transfer perishable items);
determine, by the computer system, a first transport route of the first transport vehicle based at least in part on the first transport vehicle data (See Benda Par [0065], [0068], [0076]-[0079] which specifically discloses the optimization algorithm determining transport routes of varying transport vehicles based on optimizing transshipment in terms of vehicle type, route, source to destination, etc.), the first transport vehicle governed by a first set of transport rules that identify a first geographical region that is accessible to the first transport vehicle (See Benda Par [0065], [0068], [0076]-the first transport route at least including a first base location of the first transport vehicle (See Benda Par [0047] which discloses a central facility that may be adapted to receive and process inventory information of distributors or customers and then correlate this information to shipments from the manufacturer to the customer, such as via vehicle, truck, etc.), the first transport route including:
a pick-up of the perishable item from an item provider at a pick-up location that is inaccessible to the second transport vehicle governed by a second set of transport rules that identify a second geographical region that is accessible to the second transport vehicle (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables; See Benda Par [0051]-[0053], [0060], Fig. 6 which describe a pick-up of an item such as a perishable at a pick-up location such as manufacturer location M1), and the second transport vehicle capable of providing second transport vehicle data (See Benda Par [0065], [0068], [0076]-[0079] which specifically discloses the optimization algorithm determining transport routes of varying transport vehicles based on optimizing transshipment in terms of vehicle type, route, source to destination, etc.); and
the transfer of the perishable item from the first transport vehicle to the second transport vehicle at a first item exchange location that is distinct from the first base location and is determined based at least in part on a first transportation factor and a delivery location (See Benda Par [0051], [0062], [0080] which disclose the vehicle is sent to the central facility or the cross-dock if the two are not at the same location, and further in Fig. 6, the cross-
determine a second transport route of the second transport vehicle (See Benda Par [0065], [0068], [0076]-[0079] which specifically discloses the optimization algorithm determining transport routes of multiple, varying transport vehicles based on optimizing transshipment in terms of vehicle type, route, source to destination, etc.), the second transport route at least including a second base location of the second transport vehicle (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables; See Benda Par [0051]-[0053], [0060], Fig. 6 which describe a pick-up of an item such as a perishable at a pick-up location such as manufacturer location M2; See Benda Par [0051], [0062], [0080] which disclose the vehicle is sent to the central facility or the cross-dock if the two are not at the same location, and further in Fig. 6, the cross-dock is in a location distinct from manufacturer M2, as used as the second base location for purposes of transferring items between vehicles), the second transport route being different than the first transport route based at least in part on the capacity restriction of the first transport vehicle (See Benda Par [0051]-[0053], [0060], Fig. 6 which describe a pick-up of an item such as a perishable at a pick-up location such as manufacturer location M1 or M2, which would constitute two different base locations and two different transport routes such as from M1 to the cross-dock vs. M2 to the cross dock);
determine based at least in part on a first physical characteristic of the first transport vehicle and a second physical characteristic of the second transport vehicle, a predicted interaction for item exchange between the first transport vehicle and the second transport vehicle (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables; See Benda Par [0110] which discloses a cross-dock that allows for the transfer of goods from one truck to another the item exchange using the physical characteristic and the second physical characteristic (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables; See Benda Par [0110] which discloses a cross-dock that allows for the transfer of goods from one truck to another truck (therefore constituting a first and second vehicle both containing transferring means that is capable of transferring the perishable item) in order to maximize the carrying capacity of one truck and allow for additional transport of goods in the now empty truck, as well as, trailer transferring means such as hitching and re-hitching from one transport vehicle to another to transfer perishable items if the system determines that the optimization of space needs to occur, and furthermore the system sends directions or rules to each of the vehicles to meet at the cross-dock, constituting updating the first and second transport routes to include the updated item exchange location);

Benda does not explicitly disclose the following limitations:
(1) determine a first restriction to a transport time of the perishable item to maintain freshness
(2) determine a second restriction in the first set of transport rules that restricts traveling of the first transport vehicle having a larger capacity size than the second transport vehicle;
(3) determine a second transport route of the second transport vehicle, the second transport route including the transfer of the perishable item at the first item exchange location;
(4) generating a ranking of a plurality of candidate item exchange locations based at least in part on the predicted interaction, the first restriction, and the delivery location, and transportation factors each associated with one of the candidate item exchange locations;
(5) select an updated item exchange location from the plurality of candidate exchange locations based at least in part on the ranking;
(6) update the first transport route and the second transport route to include the updated item exchange location in place of the first item exchange location where the transfer of the perishable item occurs, based at least in part on the first transport vehicle data and the second transport vehicle data; and
(7) provide, by the computer system, instructions to transfer the perishable item at the updated item exchange location, physical movement of the perishable item by the first transport vehicle along the first transport route and by the second transport vehicle along the second transport route being based at least in part on the instructions; wherein the first transport vehicle:
(8) physically transports the perishable item according to the capacity restriction and the freshness restriction to the transport time to maintain freshness
(9) causes the perishable item to be moved from the first transport vehicle to the second transport vehicle, the movement caused by an operation of the first transport vehicle to move the perishable item.

It should be noted, however, that Benda does disclose each of the above limitations, but is silent on performing the limitations with respect to the determinations of a first restriction to a transport time of the perishable item to maintain freshness and a second restriction in the first set of transport rules that restricts traveling of the first transport vehicle having a larger capacity size than the second transport vehicle.  Each specific limitation above has been given a number and that number is referenced hereinafter to show where that limitation is taught by the cited portions of Benda, but without the first and second restriction determinations, which correspond to limitations (1) and (2).  Benda Par [0053] discloses the merchandise or goods/items to be transported including perishables ((8) physically transports the perishable item) and Benda Par [0110] discloses a cross-dock that allows for the transfer of goods from one truck to another truck in order to maximize the carrying capacity of one truck and allow for additional transport of goods in the now empty truck, as well as, trailer transferring means such as hitching and re-hitching from one transport vehicle to another to transfer perishable items if the system determines that the optimization of space needs to occur ((3) determine a second transport route of the second transport vehicle, the second transport route including the transfer of the perishable item at the first item exchange location; (7) provide, by the computer system, instructions to transfer the perishable item at the updated item exchange location, physical movement of the perishable item by the first transport vehicle along the first transport route and by the second transport vehicle along the second transport route being based at least in part on the instructions; wherein the first transport vehicle; (9) causes the perishable item to be moved from the first transport vehicle to the second transport vehicle, the movement caused by an operation of the first transport vehicle to move the perishable item), and furthermore the system sends directions or rules to each of the vehicles to meet at the cross-dock ((6) update the first transport route and the second transport route to include the updated item exchange location in place of the first item exchange location where the transfer of the perishable item occurs, based at least in part on the first transport vehicle data and the second transport vehicle data), constituting updating the first and second transport routes to include the updated item exchange location.  Benda Par [0099]-[0102] & [0110] disclose the system considering varying locations to cross-dock and further disclose facilitating coordination of certain inbound trucks to arrive at the cross-dock knowing certain inbound trucks are coming, therefore, the system actively considers the optimal cross-dock location for each inbound truck if an item exchange is required.  While not a ranking per se, it is understood that the system considers multiple locations for the incoming vehicles to stop at, as disclosed in Par [0099]-[0102], the location of the incoming trucks, and where the cross-dock is located within the same or different geo-centers compared to the currently incoming trucks, and then further designates a certain cross-dock as the optimal candidate item exchange location for the plurality of trucks.  Therefore, a ranking of the candidate item exchange locations is generated internally within the system, is considered based on the delivery location and transportation factors associated with the item exchange location ((4) generating a ranking of a plurality of candidate item exchange locations based at least in part on the predicted interaction, the first restriction, and the delivery location, and transportation factors each associated with one of the candidate item exchange locations), and further the system selects an optimal location from the plurality of locations generated for the exchanging to take place ((5) select an updated item exchange location from the plurality of candidate exchange locations based at least in part on the ranking).  Therefore, the above limitations (3)-(9) have been met, aside from the determinations of first and second restrictions, which correspond to limitations (1) and (2), and the performance of above limitations based on the determinations of first and second restrictions.  In order to explicitly disclose the entirety of the transport vehicle according to Claim 21, modification from additional references need to explicitly disclose the determinations of the first and second restrictions, which correspond to limitations (1) and (2).

Bednarek discloses a first restriction to a transport time of the perishable item to maintain freshness, which corresponds to limitation (1), and applying that restriction to the varying transporting aspects found throughout the cited portions of Bednarek (See Bednarek Par [0098], [0206]-[0209], [0243] & Fig. 14 which discloses determining the presence of a perishable item within the merchandise order, such as milk, then a maximal transit time can be set in order to maintain the integrity of the perishable item, and even further, the order priority is specifically based on this maximal transit time as well as user preferences on when they would like to see receive the item, therefore further disclosing he physical transportation of said perishable items based on the restrictions) and receive an updated item exchange location, the updated item exchange location determined based at least in part on a second transportation factor, the freshness restriction to the transportation time, and the delivery location (See Bednarek Par [0206] which specifically discloses the system determining it may be efficiency to combine nearby lower priority deliveries with time sensitive deliveries to avoid the need to a second delivery, depending on the capacity of the particular courier(s), therefore the updated item exchange location is determined based on the location, capacity of the couriers, a safety factor, the freshness of the perishable products, and the delivery location)  The disclosure of Bednarek is directly applicable to the disclosure of Benda because both references share limitations and capabilities, namely, they are both directed towards the determination and optimization of merchandise delivery, delivery routes, delivery vehicles, etc. based on varying aspects of said delivery and/or said vehicles.


The combined teachings of Benda and Bednarek still do not disclose the determination of the second restriction, which corresponds to limitation (2).  Benda and Bednarek do, however, disclose the above numbered limitations (3)-(9) and the determination of a first restriction to a transport time of the perishable item to maintain freshness, a.k.a. limitation (1) (See Benda Par [0053] & [0110]; See Bednarek Par [0098], [0206]-[0209], [0243] & Fig. 14).  Therefore, Benda and Bednarek do not specifically disclose determining a second restriction in the first set of transport rules that restricts traveling of the first transport vehicle having a larger capacity size than the second transport vehicle.

However, Gottlieb discloses determining a second restriction in the first set of transport rules that restricts traveling of the first transport vehicle having a larger capacity size than the second transport vehicle, as well as, physical transportation of the perishable item according to the capacity restriction, which corresponds to limitation (2) (See Gottlieb Par [0034]-[0038] which discloses the system determining restrictions and/or limitations to the travel space such as using certain roads with certain types of vehicles, for example, a travel limitation can specify a maximum vehicle weight for a road, or exclude vehicles above a size limit (and thereby capacity size) from going to a location and the system subsequently determining assignments of certain vehicles, transport orders, or travel routes, based on said restrictions and/or limitations).  The disclosure of Gottlieb is directly applicable to the combined disclosures of Benda and Bednarek, because the references share limitations and capabilities, namely, they are all directed towards the determination and optimization of merchandise delivery, delivery routes, delivery vehicles, etc. based on varying aspects of said delivery and/or said vehicles.


Therefore, the transport vehicle according to Claim 21 has been explicitly disclosed by the base reference Benda [which teaches the numbered limitations (3)-(8)] and by the modifications found in the additional references Bednarek and Gottlieb [which teach the determination of the first and second restrictions, which correspond to limitations (1) & (2), respectively].

Claim 22 –
Regarding Claim 22, Benda, Bednarek, and Gottlieb discloses the first transport vehicle of Claim 21 in its entirety.  Bednarek further discloses a transport vehicle, wherein:
the second transportation factor enables a delivery performance for the perishable item to be above a threshold (See Bednarek Par [0206]-[0208] which discloses the delivery of perishable items including a safety factor that ensures a maximum time in transit of the perishable item, and can possibly equip the vehicles with refrigeration or warming devices to keep the products at or near the intended temperature, thereby extending maximum delivery time, and consequently enabling a delivery performance for the perishable item to be above a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transport vehicle of Claim 21, as disclosed by Benda, Bednarek, and Gottlieb, to further include the second transportation factor enabling a delivery performance for the perishable item to be above a threshold, as disclosed by Bednarek, because by including the second transportation factor, such as refrigeration or warming devices to keep the products at or near the intended temperature, the maximum delivery time of the perishable item is increased, and consequently the window for delivery, delivery performance, and safety factor of the perishable item all increase (See Bednarek Par [0206]-[0208])

Claim 23 –
Regarding Claim 23, Benda, Bednarek, and Gottlieb disclose the first transport vehicle of Claim 21 in its entirety.  Benda further discloses a transport vehicle, wherein:
the first geographical region is different from the second geographical region (See Benda Par [0048] & [0102] which disclose a plurality of cross-docks, where the cross-docks can be 

Claim 24 –
Regarding Claim 24, Benda, Bednarek, and Gottlieb disclose the first transport vehicle of Claim 21 in its entirety.  Benda further discloses a transport vehicle, wherein:
the first base location is configured for parking the first transport vehicle at least one of before or after completion of the first transport route (See Benda Par [0050] which discloses vehicles being sent to the central facility where the merchandise can be unloaded, thus a full truckload or substantially full truckload departs from M1, which means the first base location, or central facility, is configured for parking the first transport vehicle before the completion of the first transport route (during the time that the merchandise is unloaded from the vehicle, the vehicle is parked and then once the vehicle is refilled to a full truckload or substantially full truckload, departs from M1 upon the first transport route)).

Claim 25 –
Regarding Claim 25, Benda, Bednarek, and Gottlieb disclose the first transport vehicle of Claim 21 in its entirety.  Benda further discloses a transport vehicle, wherein:
the second base location is a fulfillment center or item repository for managing the perishable item (Applicant’s specification is relatively silent on what constitutes a “fulfillment center or item repository” or “managing the perishable item” other than Applicant’s spec. [0025] which discloses the fulfillment center possibly containing various physical attributes such as electricity, lighting, etc., and the fulfillment center “includ[ing] a computer system that is used to keep track of items, transport vehicles, and transport routes, and Applicant’s spec [0103] which discloses the management of the item includes “the management of a perishable item in an electronic marketplace”.  Therefore, under broadest reasonable interpretation, as 

Claim 26 –
Regarding Claim 26, Benda, Bednarek, and Gottlieb disclose the first transport vehicle of Claim 21 in its entirety.  Benda further discloses a transport vehicle, wherein:
the first item exchange location or the updated item exchange location is a parking lot, a commercial retail space, or a roadside location (See Benda Par [0110] which discloses two trucks meeting somewhere such as a trucks top or rest stop to perform an item exchange, which constitutes a parking lot and/or roadside location).

Claim 34 –
Regarding Claim 34, Benda and Bednarek discloses the computer-implemented method of Claim 27 in its entirety.  
Benda and Bednarek do not further disclose a method, wherein:
at least one of the first route or the second route is limited by a schedule of a driver.

Gottlieb teaches at least one of the first route or the second route being limited by a schedule of a driver (See Gottlieb Par [0007], [0010], [0021] which disclose the fixed-trip vehicles of a driver having a predetermined geographical route having a schedule defining when to travel the predetermined geographical route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method of Benda and Bednarek which disclose the determinations of a first and/or second route to further be limited by a schedule of a driver, as disclosed in Gottlieb.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Benda and Bednarek to further include at least one of the first route or the second route being limited by a schedule of a driver, because by limiting the first or second route in accordance with the schedule of a driver, and other varying facets of the delivery, the optimization technique can ensure an accurate expected time of delivery (See Gottlieb Par [0007], [0010], [0021]).

Claims 27-33 & 35 are rejected under 35 U.S.C. 103 as being unpatentable over Benda et al. (U.S. Patent Publication No. 20110029448) in view of Bednarek et al. (U.S. Patent Publication No. 20150228004).

Claim 27 –
Regarding Claim 27, Benda discloses a computer-implemented method, comprising:
receiving, by a computer system in communication with a first vehicle and the communication via a communication apparatus between the first vehicle and the computer system, an order of an item via an electronic marketplace provided by a computer system (See Benda Par [0027], [0043], Fig. 1 which discloses receiving an order of merchandise or items that are produced by a manufacturer from a receiver, such as a customer; See Benda Par [0053] which discloses the merchandise or the second transport vehicle having a smaller capacity size than the first transport vehicle (See Benda Par [0005], [0023], [0042], [0110] which disclose the system considering a capacity of each transport vehicle in order to optimize the flow of merchandise from manufacturer to customer and, specifically in Benda Par [0110] describing technology that manipulates the shipment at a cross-dock such as optimizing the trailers by the contents of the first truck being packed into the second truck so that the second truck capacity is substantially maximized, therefore the second truck is being interpreted to have a smaller capacity size than the first truck prior to being hitched with the trailer or the content being packed into the second truck from the first truck),
and the first and second transport vehicle having at least one physical characteristic that is capable of transferring the perishable item from the first transport vehicle and the second transport vehicle (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables; See Benda Par [0110] which discloses a cross-dock that allows for the transfer of goods from one truck to another truck (therefore constituting a first and second vehicle both containing transferring 
determining, by the computer system, a first route of the first vehicle based at least in part on the first vehicle data (See Benda Par [0065], [0068], [0076]-[0079] which specifically discloses the optimization algorithm determining transport routes of varying transport vehicles based on optimizing transshipment in terms of vehicle type, route, source to destination, etc.), the first route including a pick-up location and first item exchange location determined based at least in part on a transportation factor (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables; See Benda Par [0051]-[0053], [0060], Fig. 6 which describe a pick-up of an item such as a perishable at a pick-up location such as manufacturer location M1; See Benda Par [0065], [0068], [0076]-[0079] which specifically discloses the optimization algorithm determining transport routes of varying transport vehicles based on optimizing transshipment in terms of vehicle type, route, source to destination, etc.), the pick-up location identifying a first location of the first vehicle to pick up the item, the first vehicle equipped with a positioning system that provides the first vehicle data
determining a second route of the second vehicle (See Benda Par [0065], [0068], [0076]-[0079] & Figs 1-6 which specifically discloses the optimization algorithm determining transport routes of a plurality of transport vehicles based on optimizing transshipment in terms of vehicle type, route, source to destination, cargo capacity, etc.), the second vehicle capable of providing second vehicle data (See Benda Par [0064] & [0099]-[0100] which discloses the system monitoring a list of sources and destinations which further tracks the amount of shipping required to move goods between each source and each destination, and further describes the use of Global Positioning System to coordinate at the cross-dock by providing information regarding a plurality of inbound trucks via cellular, telephone lines, satellite, wireless, etc. or by use of QTRACS system manufactured by Qualcomm, Inc. to monitor one or more vehicle position(s)), the second route including a delivery location (See Benda Par [0063]-[0064], [0077], & Figs. 1-6 which disclose the program traversing a list of source-destination-SKU combinations to determine shipment requirements and generates a list of sources and destinations that tracks the amount of shipping required to move goods between each source and each destination, therefore constituting a delivery destination, and further describes shipment routes containing one or more vehicles, and each of the vehicle routes either arriving at a destination specific to that vehicle or arriving at a cross-dock to merge shipments into one or more vehicles) and 
determining, based at least in part on a first physical characteristic of the first transport vehicle and a second physical characteristic of the second transport vehicle, a predicted interaction for item exchange between the first transport vehicle and the second transport vehicle, the item exchange between the using the first physical characteristic and the second physical characteristic (See Benda Par [0063]-[0064], [0077], & Figs. 1-6 which disclose the program traversing a list of source-destination-SKU combinations to determine shipment requirements and generates a list of sources and destinations that tracks the amount of shipping required to move goods between each source and each destination, therefore constituting a delivery destination, and further describes shipment routes containing one or more vehicles, and each of the vehicle routes either arriving at a destination specific to that vehicle or arriving at a cross-dock to merge shipments into one or more vehicles);
identifying a second item exchange location from the candidate item exchange locations based at least in part on the ranking (See Benda Par [0063]-[0064], [0077], & Figs. 1-6 which disclose the program traversing a list of source-destination-SKU combinations to determine shipment requirements and generates a list of sources and destinations that tracks the amount of shipping required to move goods between each source and each destination, therefore identifying multiple item exchange locations);
physically transporting, by the first vehicle, the item according to the capacity restriction of the first vehicle (See Benda Par [0065], [0068], [0076]-[0079] & Figs 1-6 which specifically discloses the optimization algorithm determining transport routes of a plurality of transport vehicles based on optimizing transshipment in terms of vehicle type, route, type of item, source to destination, cargo capacity, etc.); and
causing, by the first vehicle, the item to be moved from the first vehicle to the second vehicle (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables; See Benda Par [0110] which discloses a cross-dock that allows for the transfer of goods from one truck to another truck (therefore constituting a first and second vehicle both containing transferring means that is capable of transferring the perishable item) in order to maximize the carrying capacity of one truck and allow for additional transport of goods in the now empty truck, as well as, trailer transferring means such as hitching and re-hitching from one transport vehicle to another to transfer perishable items).

Benda does not explicitly disclose the following limitations:
(1) determining a first restriction to a transport time of the perishable item to maintain freshness;
(2) determining a second route of the second vehicle, the second route including the first item exchange location, the first item exchange location identifying a physical location to transfer the item between the first vehicle and the second vehicle, the second route being different than the first route based at least in part on the first restriction of the first vehicle;
(3) generating a ranking of a plurality of candidate item exchange locations based at least in part on the predicted interaction, the first restriction, and the delivery location, and transportation factors each associated with one of the candidate item exchange locations;
(4) identifying a second item exchange location from the candidate item exchange locations based at least in part on the ranking
(5) updating at least one of the first route or the second route to replace the physical location with the second physical location based at least in part on the second item exchange location, and based at least in part on the first vehicle data and the second vehicle data, physical movement of the item by the first vehicle along the first route and by the second vehicle along the second route being based at least in part on the first restriction of the first vehicle; and
(6) physically transporting, by the first vehicle, the perishable item according to the first restriction of the first vehicle;
(7) causing, by the first vehicle, the item to be moved from the first vehicle to the second vehicle.

It should be noted, however, that Benda does disclose each of the above limitations, but is silent on performing the limitations with respect to the determinations of a first restriction to a transport time of the perishable item to maintain freshness and a second restriction in the first set of transport rules that restricts traveling of the first transport vehicle having a larger capacity size than the second transport vehicle.  Each specific limitation above has been given a number and that number is referenced hereinafter to show where that limitation is taught by the cited portions of Benda, but without the first restriction determination, which corresponds to limitations (1).  Benda Par [0053] discloses the merchandise or goods/items to be transported including perishables ((6) physically transporting, by the first vehicle, the perishable item according to the first restriction of the first vehicle) and Benda Par [0110] discloses a cross-dock that allows for the transfer of goods from one truck to another truck in order to maximize the carrying capacity of one truck and allow for additional transport of goods in the now empty truck, as well as, trailer transferring means such as hitching and re-hitching from one transport vehicle to another to transfer perishable items if the system determines that the optimization of space needs to occur ((5) updating at least one of the first route or the second route to replace the physical location with the second physical location based at least in part on the second item exchange location, and based at least in part on the first vehicle data and the second vehicle data, physical movement of the item by the first vehicle along the first route and by the second vehicle along the second route being; (7) causing, by the first vehicle, the item to be moved from the first vehicle to the second vehicle), and furthermore the system sends directions or rules to each of the vehicles to meet at the cross-dock ((2) determining a second route of the second vehicle, the second route including the first item exchange location, the first item exchange location identifying a physical location to transfer the item between the first vehicle and the second vehicle, the second route being different than the first), constituting determining the second transport route to include the updated item exchange location.  Benda Par [0099]-[0102] & [0110] disclose the system considering varying locations to cross-dock and further disclose facilitating coordination of certain inbound trucks to arrive at the cross-dock knowing certain inbound trucks are coming, therefore, the system actively considers the optimal cross-dock location for each inbound truck if an item exchange is required.  While not a ranking per se, it is understood that the system considers multiple locations for the incoming vehicles to stop at, as disclosed in Par [0099]-[0102], the location of the incoming trucks, and where the cross-dock is located within the same or different geo-centers compared to the currently incoming trucks, and then further designates a certain cross-dock as the optimal candidate item exchange location for the plurality of trucks.  Therefore, a ranking of the candidate item exchange locations is generated internally within the system, is considered based on the delivery location and transportation factors associated with the item exchange location ((3 generating a ranking of a plurality of candidate item exchange locations based at least in part on the predicted interaction, the delivery location, and transportation factors each associated with one of the candidate item exchange locations), and further the system selects an optimal location from the plurality of locations generated for the exchanging to take place ((4) identifying a second item exchange location from the candidate item exchange locations based at least in part on the ranking).  Therefore, the above limitations (2)-(7) have been met, aside from the determination of the first restriction, which corresponds to limitation (1), and the performance of above limitations based on the determination of the first restriction.  In order to explicitly disclose the entirety of the transport vehicle 

Bednarek discloses a first restriction to a transport time of the perishable item to maintain freshness, which corresponds to limitation (1), and applying that restriction to the varying transporting aspects found throughout the cited portions of Bednarek (See Bednarek Par [0098], [0206]-[0209], [0243] & Fig. 14 which discloses determining the presence of a perishable item within the merchandise order, such as milk, then a maximal transit time can be set in order to maintain the integrity of the perishable item, and even further, the order priority is specifically based on this maximal transit time as well as user preferences on when they would like to see receive the item, therefore further disclosing he physical transportation of said perishable items based on the restrictions) and receive an updated item exchange location, the updated item exchange location determined based at least in part on a second transportation factor, the freshness restriction to the transportation time, and the delivery location (See Bednarek Par [0206] which specifically discloses the system determining it may be efficiency to combine nearby lower priority deliveries with time sensitive deliveries to avoid the need to a second delivery, depending on the capacity of the particular courier(s), therefore the updated item exchange location is determined based on the location, capacity of the couriers, a safety factor, the freshness of the perishable products, and the delivery location)  The disclosure of Bednarek is directly applicable to the disclosure of Benda because both references share limitations and capabilities, namely, they are both directed towards the determination and optimization of merchandise delivery, delivery routes, delivery vehicles, etc. based on varying aspects of said delivery and/or said vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the various numbered limitations above, as already disclosed in Benda, to further include a first restriction to a transport time of the perishable item to maintain freshness, as well as, determining an updated exchange location based on a second transportation factor, the freshness restriction to the transportation time, and the delivery location, as disclosed by Bednarek. It would have 

Benda and Bednarek disclose the above numbered limitations (2)-(7) and the determination of a first restriction to a transport time of the perishable item to maintain freshness, a.k.a. limitation (1) (See Benda Par [0053] & [0110]; See Bednarek Par [0098], [0206]-[0209], [0243] & Fig. 14).  Therefore, Benda and Bednarek do not specifically disclose determining a second restriction in the first set of transport rules that restricts traveling of the first transport vehicle having a larger capacity size than the second transport vehicle.  Therefore, the transport vehicle according to Claim 27 has been explicitly disclosed


Claim 28 –
Regarding Claim 28, Benda and Bednarek disclose the computer-implemented method of Claim 27 in its entirety.  Benda further discloses a method, wherein:
the first vehicle is governed by a first set of transport rules that restrict traveling by the first vehicle and the second vehicle is governed by a second set of transport rules that restrict traveling by the second vehicle different from the first set of transport rules (See Benda Par [0023]-[0026], [0042], [0099]-[0103] which discloses the shipping of the perishable item to a remote area not currently accessible by road, constituting a certain rule for the first vehicle 

Claim 29 –
Regarding Claim 29, Benda and Bednarek disclose the computer-implemented method of Claim 28 in its entirety.  Benda further discloses a method, wherein:
the first set of transport rules identify a first geographical region that is accessible to the first vehicle and the second set of transport rules identify a second geographical region that is accessible to the second vehicle (See Benda Par [0023]-[0026], [0042], [0099]-[0103] which discloses the shipping of the perishable item to a remote area not currently accessible by road, constituting a certain rule for the first vehicle such as a truck, but is accessible to a second transport vehicle such as a boat or an airplane, and therefore it is understood that the first vehicle has a first set of transport rules that restrict traveling by the first vehicle and identify the first geographical region that can or cannot be accessed by the first vehicle, and the second vehicle has a second set of transport rules that restrict traveling by the second vehicle that are different from the first set of transport rules that identifies a second geographical region that is accessible to the second vehicle; even further, Benda specifically discloses varying routes for each of the vehicles as seen in Figs 1-6 via the varying shipment lines from each of the varying manufacturers).

Claim 30 –
Regarding Claim 30
the first geographical region is different from the second geographical region (See Benda Par [0023]-[0026], [0042], [0099]-[0103] which discloses the shipping of the perishable item to a remote area not currently accessible by road, constituting a certain rule for the first vehicle such as a truck, but is accessible to a second transport vehicle such as a boat or an airplane, and therefore it is understood that the first vehicle has a first set of transport rules that restrict traveling by the first vehicle and identify the first geographical region that can or cannot be accessed by the first vehicle, and the second vehicle has a second set of transport rules that restrict traveling by the second vehicle that are different from the first set of transport rules that identifies a second geographical region that is accessible to the second vehicle; even further, Benda specifically discloses varying routes for each of the vehicles as seen in Figs 1-6 via the varying shipment lines from each of the varying manufacturers).

Claim 31 –
Regarding Claim 31, Benda and Bednarek disclose the computer-implemented method of Claim 29 in its entirety.  Benda further discloses a method, wherein:
at least one of the first item exchange location or the second item exchange location includes a union of the first geographical region and the second geographical region (See Benda Figs. 1-6 which show varying shipment lines from each of the varying manufacturers, which include varying geographical regions for each shipment line or shipment transport;  Further, See Benda Fig. 5 which discloses a Cross-dock, or as represented in the Figure, “CD” (el. 18) which represents a union of the first shipment line and the second shipment line, and therefore includes the union of the varying geographical regions that correspond to each shipment line).



Claim 32 –
Regarding Claim 32, Benda and Bednarek disclose the computer-implemented method of Claim 27 in its entirety.  Benda further discloses a method, wherein:
the item is perishable (See Benda Par [0053] which discloses the merchandise or goods/items to be transported including perishables),
Bednarek further discloses a method, wherein:
at least one of the first route or second route is restricted based in part on the item being perishable (See Bednarek Par [0098], [0206]-[0209], [0243] & Fig. 14 which discloses determining the presence of a perishable item within the merchandise order, such as milk, then a maximal transit time can be set in order to maintain the integrity of the perishable item, and even further, the order priority is specifically based on this maximal transit time as well as user preferences on when they would like to see receive the item, therefore further disclosing he physical transportation of said perishable items based on the restrictions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the various numbered limitations above, as already disclosed in Benda, to further include a first restriction to a transport time of the perishable item to maintain freshness, as disclosed by Bednarek.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aspects taught by Benda, to further include a first restriction to a transport time of the perishable item to maintain freshness, as well as, determining an updated exchange location based on a second transportation factor, the freshness restriction to the transportation time, and the delivery location as disclosed by Bednarek, because in a large order, a single perishable item or other time sensitive delivery item could impact the priority of entire package delivery, and in such instances, it may be more efficient to combine nearby lower priority deliveries with time sensitivity deliveries to avoid the need for a second delivery. (See Bednarek Par [0206]-[0208])

Claim 33 –
Regarding Claim 33, Benda and Bednarek disclose the computer-implemented method of Claim 27 in its entirety.  Benda further discloses a method, wherein:
the pick-up location is associated with an item provider that provides the item and the pick-up location is inaccessible to the second vehicle (See Benda Par [0061] which discloses a pick-up location associated with an item provider; See Benda Par [0023]-[0026], [0042], [0099]-[0103] which discloses the shipping or picking-up of the perishable item to a remote area not currently accessible by road, constituting the location being inaccessible to the second vehicle, but is accessible to a first transport vehicle such as a boat or an airplane).

Claim 35 –
Regarding Claim 35, Benda and Bednarek disclose the computer-implemented method of Claim 27 in its entirety.  Benda further discloses a method, wherein:
at least one of the first route or the second route is optimized based at least in part on a first current location of the first vehicle and a second current location of the second vehicle when the first route and the second route are updated with the second physical location (See Benda Par [0110] which discloses a cross-dock that allows for the transfer of goods from one truck to another truck in order to maximize the carrying capacity of one truck and allow for additional transport of goods in the now empty truck, as well as, trailer transferring means such as hitching and re-hitching from one transport vehicle to another to transfer perishable items if the system determines that the optimization of space needs to occur and furthermore the system sends directions or rules to each of the vehicles to meet at the cross-dock; See Benda Par [0099]-[0102] & [0110] which discloses the system considering varying locations to cross-dock and further disclose facilitating coordination of certain inbound trucks to arrive at the cross-dock knowing certain inbound trucks are coming, therefore, the system actively considers the optimal cross-dock location for each inbound truck if an item exchange is .





















Response to Arguments
Applicant's arguments filed 03 March 2021 have been fully considered but they are not persuasive.
Regarding Claim Objections to Claim 21, Applicant argues on pp. 8 of Arguments/Remarks that the claimed have been amended to correct the objected portions of Claim 21.  Examiner agrees with Applicant.  Therefore the Claim Objections have been withdrawn.  However, new Claim Objections have been made in this Office Action and are presented above.
Regarding 35 U.S.C. 112(b) rejections of Claims 21-35, Applicant argues on pp. 9 of Arguments/Remarks that the claims have been amended to comply with 35 U.S.C. 112(b).  Examiner agrees with Applicant.  Therefore, the 35 U.S.C. 112(b) rejections have been withdrawn.  However, new 35 U.S.C. 112(b) rejections have been made in this Office Action and are presented above.
Regarding 35 U.S.C. 103 rejections of Claims 21-30 and 32-35,  Applicant argues on pp. 9-12 that the newly amended portions of independent Claims 21 and 27 overcome the previously cited portions of Benda, Bednarek, Gottlieb, Liberman, and Yaqub and are therefore allowable over the art.  Examiner agrees with Applicant.  Therefore, the 35 U.S.C. 103 rejections of Claims 21-30 and 32-35 have been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Benda, in view of Bednarek, further in view of Gottlieb for Claim 21 and a new grounds of rejection has been made over Benda, in view of Bednarek for Claim 27.  The new grounds of rejection includes various newly cited portions of Benda, Bednarek, and Gottlieb that were not cited or used in Art Rejections of previous Office Actions.  Furthermore, it was determined by Examiner that these newly cited portions of Benda, Bednarek and Gottlieb disclose all of the limitations of independent Claims 21 and 27.  Previous Office Actions relied on Yaqub to teach the determination of one or more transport routes for a plurality of vehicles, the identification of a second item exchange location, and the updating of the first route or the second route to replace the physical location with the identified second item exchange location.  However, as cited in this Office Action, Benda Par [0063]-[0064], [0077], & Figs. 1-6 disclose the program traversing a list of source-destination-SKU combinations to determine shipment requirements Claims 21 and 27, as well as, Claims 22-26, 28-30 and 32-35 remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of dependent Claims 22-26, 28-35, Applicant argues on pp. 12-13 that because Claims 21 and 27 are purportedly allowable over the art, and dependent Claims 22-26 & 28-35 are dependent from purportedly allowable independent Claims 21 and 27, then dependent Claims 22-26 & 28-35 are also allowable by virtue of their dependencies from Claims 21 and 27, respectively.  Examiner respectfully disagrees.  A new grounds of rejection has been made for Claims 21 in view of Benda, in view of Bednarek, further in view of Gottlieb and a new grounds of rejection has been made over Benda, in view of Bednarek for Claim 27, and thus these Claims remain rejected under 35 U.S.C. 103.  The new grounds of rejection includes various newly cited portions of Benda, Bednarek, and Gottlieb that were not cited or used in Art Rejections of previous Office Actions.  Furthermore, it was determined by Examiner that these newly cited portions of Benda, Bednarek and Gottlieb disclose all of the limitations of independent Claims 21 and 27.  Previous Office Actions relied on Yaqub to teach the determination of one or more transport routes for a plurality of vehicles, the identification of a second item exchange location, and the updating of the first route or the second route to replace the physical Claims 22-26, 28-35 also remain rejected under 35 U.S.C. 103.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        05/22/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626